854 F.2d 1328
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Oscar GALLO, Jr., Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3077.
United States Court of Appeals, Federal Circuit.
July 18, 1988.

Before EDWARD S. SMITH, Circuit Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
Oscar Gallo, Jr. appeals the decision of the Merit Systems Protection Board, Docket No. CH07528710243, affirming with opinion the decision of the administrative judge.  We have carefully reviewed the briefs and materials, and considered the arguments made at the hearing.  In view of the heavy dependency of the board's decision on matters of credibility and our limited basis of review thereof, see Hambsch v. Department of the Treasury, 796 F.2d 430, 436 (Fed.Cir.1986), and the discretion permitted in the management of administrative hearings, we discern no reversible error in the proceedings or in the board's decision.  The decision is affirmed.